


110 HR 6578 IH: Consumer Energy Supply Act of

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6578
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mr. Lampson (for
			 himself and Mr. Markey) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the sale of light grade petroleum from the
		  Strategic Petroleum Reserve and its replacement with heavy grade
		  petroleum.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Energy Supply Act of
			 2008.
		2.DefinitionsIn this Act—
			(1)the term light grade petroleum
			 means crude oil with an API gravity of 30 degrees or higher;
			(2)the term heavy grade petroleum
			 means crude oil with an API gravity of 26 degrees or lower; and
			(3)the term
			 Secretary means the Secretary of Energy.
			3.Sale and
			 replacement of oil from the Strategic Petroleum Reserve
			(a)Initial
			 petroleum sale and replacementNotwithstanding section 161 of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall publish a
			 plan not later than 15 days after the date of enactment of this Act to—
				(1)sell, in the amounts and on the schedule
			 described in subsection (b), light grade petroleum from the Strategic Petroleum
			 Reserve and acquire an equivalent volume of heavy grade petroleum;
				(2)deposit the cash
			 proceeds from sales under paragraph (1) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
				(3)from the cash proceeds deposited pursuant
			 to paragraph (2), withdraw the amount necessary to pay for the direct
			 administrative and operational costs of the sale and acquisition.
				(b)Amounts and
			 scheduleThe sale and
			 acquisition described in subsection (a) shall require the offer for sale of a
			 total quantity of 70,000,000 barrels of light grade petroleum from the
			 Strategic Petroleum Reserve. The sale shall commence, whether or not a plan has
			 been published under subsection (a), not later than 30 days after the date of
			 enactment of this Act and be completed no more than six months after the date
			 of enactment of this Act, with at least 20,000,000 barrels to be offered for
			 sale within the first 60 days after the date of enactment of this Act. In no
			 event shall the Secretary sell barrels of oil under subsection (a) that would
			 result in a Strategic Petroleum Reserve that contains fewer than 90 percent of
			 the total amount of barrels in the Strategic Petroleum Reserve as of the date
			 of enactment of this Act. Heavy grade petroleum, to replace the quantities of
			 light grade petroleum sold under this section, shall be obtained through
			 acquisitions which—
				(1)shall commence no
			 sooner than 6 months after the date of enactment of this Act;
				(2)shall be completed, at the discretion of
			 the Secretary, not later than 5 years after the date of enactment of this Act;
				(3)shall be carried
			 out in a manner so as to maximize the monetary value to the Federal Government;
			 and
				(4)shall be acquired
			 using the receipts from the sale of light petroleum authorized under this
			 section.
				(c)DeferralsThe Secretary is encouraged to, when
			 economically beneficial and practical, grant requests to defer scheduled
			 deliveries of petroleum to the Reserve under subsection (a) if the deferral
			 will result in a premium paid in additional barrels of oil which will reduce
			 the cost of oil acquisition and increase the volume of oil delivered to the
			 Reserve or yield additional cash bonuses.
			
